Wagner, Judge,
delivered the opinion of the court.
The errors assigned by the appellant are the suppressing parts of certain depositions, the rejection of certain evidence, and the giving of improper instructions for the respondent. The depositions suppressed purported to give merely the *520conversations between third parties, and attempted to make evidence out of memorandums, when the witness did not pretend to speak of their own knowledge. The evidence rejected was the copy of a deed, and no°effort was made to account for the original, nor was there anything to show that it had ever been executed. We see no error in the ruling of the court in excluding evidence or suppressing depositions. The instructions are unobjectionable ; those given for both parties state the law correctly and fairly, and are entirely consistent.
Judgment affirmed.
The other judges concur.